                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

TAMMY MULLINAX,                                §
         Plaintiff,                            §
                                               §
vs.                                            §
                                               §     Civil Action No. 4:18-03150-MGL
                                               §
ANDREW M. SAUL, commissioner of the            §
Social Security Administration,                §
               Defendant.                      §
                                               §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
                    REVERSING DEFENDANT’S DECISION,
            AND REMANDING FOR FURTHER AGENCY PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Tammy Mullinax (Mullinax) seeks

judicial review of a final decision of Defendant Andrew Saul (Saul) denying Mullinax’s claim for

Disability Insurance Benefits and Supplemental Security Income. This matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Saul’s decision be reversed and the action be remanded to Saul for further agency

proceedings. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 21, 2020. On February 4, 2020, Saul

indicated he did not intend to file any objections to the report. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Saul’s decision is REVERSED under sentence four of 42 U.S.C. § 405(g)

and the case is REMANDED to Saul for further administrative action.



       IT IS SO ORDERED.

       Signed this 5th day of February 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
